               Rew R. Goodenow, NV Bar No. 3722
               PARSONS BEHLE & LATIMER
          2    50 W.Liberty Street, Suite 750
               Reno,NV 89501
          3    (775)323-1601
               RGoodenow@parsonsbehle.com
          4
               Attorneys for Defendant ALBEMARLE CORPORATION
          5
          6
          7
          8                                 UNITED STATES DISTRICT COURT
          9
                                                  DISTRICT OF NEVADA
          10   DAVID M.SEMAS and METALAST,                  Case No.: 3:19-cv-00125-MMD-CBC
               INC.,
          11
                                                            District Judge Miranda M.Du
          12                                                Magistrate Judge Carla Baldwin Carry
                              Plaintiffs,
          13                                                VERIFIED PETITION FOR PERMISSION TO
                 v.                                         PRACTICE IN THIS CASE ONLY BY
          14                                                ATTORNEY NOT ADMIT-MD TO THE BAR
               CHEMETALL US,INC. et al,
                                                            OF THIS COURT AND DESIGNATION OF
          15                  Defendants.                   LOCAL COUNSEL
          16                                                FILING FEE IS $250.00
          17
          18
          19          Anderson L. Cao,Petitioner, respectfully represents to the Court:

          20          1.      That Petitioner is an attorney at law and a member of the law firm of McGlinchey
          21   Stafford with offices at 1001 McKinney St, Suite 1500, Houston, Texas 77002 (713-520-1900)
          22   (acao@mcglinchey.com).
          23          2.      That Petitioner has been retained personally or as a member of the law firm by
          24   Albemarle Corporation to provide legal representation in connection with the above-entitled case
          25   now pending before this Court.
          26          3.      That since November 2, 2001, Petitioner has been and presently is a member in
          27   good standing of the bar of the highest Court of the State of Texas where Petitioner regularly
          28
PARSONS
BEHLE &         Case No.: 3:19-cv-00125-MMD-CBC
LATIMER
       practices law. Petitioner shall attach a certificate from the state bar or from the clerk of the
2
       supreme court or highest admitting court for each state, territory, or insular possession of the
3
       United States in which the applicant has been admitted to practice law certifying the applicant
4
       membership therein is in good standing.
5
               4.         That Petitioner was admitted to practice before the following United States District
6
       Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and
7
       Courts of other States on the dates indicated for each, and that Petitioner is presently a member in
8
       good standing ofthe bars ofsaid courts.
9      Court                                             Date Admitted                   Bar Number
10 I Eastern District ofTexas                       8/27/2002                   Texas State Bar No.
                                                                                24031910;Federal I.D.
11
                                                                                No. 30284
12     Southern District ofTexas                    1/11/2002                   Texas State Bar No.
13 I                                                                            24031910; Federal I.D.
                                                                                No. 30284
14
       Northern District of Texas                   9/24/2002                   Texas State Bar No.
15                                                                              24031910; Federal I.D.
16                                                                              No. 30284
17     Western District of Texas                    10/23/2002                  Texas State Bar No.
                                                                                24031910; Federal I.D.
18
                                                                                No.30284
19     Eastern District of Michigan                 12/16/2013                   Federal I.D. No. 30284
20
       United States Court of Appeals               9/3/2002                     Texas State Bar No.
21
       5th Circuit                                                               24031910; Federal I.D.
22                                                                               No.30284
23     United States Court of Appeals               7/29/2014                    Texas State Bar No.
       for the Federal Circuit                                                   24031910; Federal I.D.
24
                                                                                 No. 30284
25
26
27              5.        That there are or have been no disciplinary proceedings instituted against

28     Petitioner, nor any suspension ofany license, certificate or privilege to appear before any judicial,
                                                      - 2-

       4822-5067-4062v1
     regulatory or administrative body, or any resignation or termination in order to avoid disciplinary
2
     or disbarment proceedings, except as described in detail below: None.
3
             6.         That Petitioner has never been denied admission to the State Bar of Nevada?
4
     (Give particulars ofevery denied admission): None.
5
             7.         That Petitioner is a member of good standing in the following Bar Associations:
6
     American Bar Association and the State Bar ofTexas.
7
             8.         Petitioner has filed applications(s) to appear as counsel under Local Rule IA 11-2
8
     (formerly LR IA-10-2) during the past three(3) years in the following matters: (Sate"none if no
9
     applications.):
10
                                                                   Title of Court           Was Application
11   Date of Application                   Cause                Administrative Body           Granted or
                                                                    or Arbitrator              Denied
12   NONE
13
14
                         (If necessary, please attach a statement ofadditional applications)
15
16           9.         Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

17   State of Nevada with respect to the law of this state governing the conduct of attorneys to the

18   same extent as a member of the State Bar ofNevada.

19            10.       Petitioner agrees to comply with the standards of professional conduct required of

20   the members of the bar of this court.

21            11.       Petitioner has disclosed in writing to the client that the applicant is not admitted to

22   practice in this jurisdiction and that the client has consented to such representation.

23            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
24    FOR THE PURPOSES OF THIS CASE ONLY.
25
26
                                                                    er's Signature
27
28
                                                         - 3-

     4822-5067-406214
2
3    STATE OF TEXAS
4    COUNTY OF HARRIS                 )
5             Anderson L. Cao, Petitioner, being first duly sworn, deposes and says: That the foregoing
6    statements are true.
7
8                                                                  n L. Cao,Petitioner
                                                     p-144,
9             Subscribed and sworn to before me this H day of           ,r               ,2019.
10
                               TERI ROSTRON                Notary public
                                                                             • 72.4.---)
11                           Notary ID 06705577
                            My Commission Expires
12                            October 27,2021


13
                DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO THE BAR OF THIS
14
15                                     COURT AND CONSENT THERETO

16            Pursuant to the requirements ofthe Local Rules ofPractice for this Court, the Petitioner
17   believes it to be in the best interests ofthe client(s)to designate Rew R. Goodenow, Attorney at
18
     Law,member ofthe State ofNevada and previously admitted to practice before the above-
19
     entitled Court as associate resident counsel in this action. The address and email address ofsaid
20
     designated Nevada counsel is, c/o Parsons Behle & Latimer, 50 W. Liberty Street, Suite 750,
21
     Reno,NV 89501;(775)323-16501; RGoodenow@parsonsbehle.com. By this designation the
22
23   petitioner and undersigned party(ies) agree that this designation constitutes agreement and

24   authorization for the designated resident admitted counsel to sign stipulations binding on all ofus.
25
26
27
28
                                                     -4-

     4822-5067-4062v1
                 APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL
2            The undersigned party(ies) appoint(s)Rew R Goodenow as their Designated Resident
3
     Nevada Counsel in this case.
4

                                                  arty's si atu
6
                                                 A c„.
                                             Print PName,44   Tiie   Cil-tM1541
7
                                              irirr fkl metrid titTor4ion.
8                                      CONSENT OF DESIGNEE

9            The undersigned hereby consents to serve as associat resident Nevada counsel in this
     case.
10

11                                               Rew. R. Goodenow, Designated Resident Nevada
                                                 Counsel
12                                               Bar Number: 3722
                                                 Email: RGoodenow@parsonsbehle.com
13
     APPROVED:
     Dated this 15th day of April ,2019.
14
15
16   UNITED STATES DISTRICT.TUDGE
17
18

19

20
21
22
23
24
25
26
27

28
                                                   - 5-

     4424067-4462v]
                             The Supreme Court of Texas
                                                        AUSTIN
                                                  CLERKS OFFICE



           I, BLAKE HAWTHORNE,Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                               Anderson Lam Cao

    was duly admitted and licensed as an attomey and counselor at law by the Supreme

    Court of Texas on the 2nd day of November, 2001.

           I further certify that the records of this of           show that, as of this date


                                               Anderson Lam Cao


    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                   IN TESTIMONY WHEREOF witness my signature

                                                                  and the seal of the Supreme Court of

                                                                  Texas at the City of Austin, thls, the

                                                                  10th day of April, 2019.

                                                                  BLAKE HAWMORNE,Clerk



                                                                  Clerk, Supreme Court of Texas
    No. 5132C.1




This certification expires thirty days from this data, unless sooner revoked or rendered invalid by operation of rule or law.
                                              CERTIFICATE OF SERVICE

                   I hereby certify that I am an employee of the law firm of Parsons Behle & Latimer and

           that on the 12th day of April, 2019, I filed a true and correct copy of the foregoing VERIFIED

           PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY ATTORNEY NOT

           ADMI11ED TO THE BAR OF THIS COURT AND DESIGNATION OF LOCAL COUNSEL

           with the Clerk of the Court through the Court's CM/ECF system, which sent electronic

           notification to the following:

                    Adam A. Hubbard         aahubbard@hollandhart.com

                    Robert C. Ryan          rcryan@hollandhart.com

                    Teague I. Donahey       tidonahey@hollandhart.com

                    Timothy A. Lukas tlukas@hollandhart.com

                    James D. Boyle ibovle@nevadafirm.com

                    Clark V. Vellis cvellis@nevadafirm.com
                    Marc Y. Lazo mlazo@kllawgroup.com




                                                          /s/ Kathy Souviron
                                                         Employee ofParsons Behle & Latimer




PARSONS
BERLE St
LATIMER
           4850-3132-8397v1
